DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6, 7, 9-12, 18, 19, and 21-24 are allowed. 
The indicated allowability of previous claim 7 as dependent on claim 1 is withdrawn in view of the newly discovered reference(s) to Garde (20180088238).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 13-15, 17, 20, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danehy (20090122314) in view of Garde (20180088238).
Referring to claims 1 and 14, Danehy shows a method of measuring air data of an aircraft (see paragraph 6 and 13), the method comprising:


sensing, by a sensor system disposed on the aircraft, at least one property of the LIPC (see paragraph 11 note the “sensitive detectors” also see paragraph 21-22); and

computing, by a computing device disposed on the aircraft, the air data of the aircraft based on the at least one property of the LIPC (see paragraph 13).  However Danehy fails to show the laser light is emitted toward a beam trap disposed on the aircraft, the beam trap configure to absorb the laser light and the laser is transmitted to the air outside the airfcaft between the laser and the beam trap.  
Garde shows a similar device that includes the laser light is emitted toward a beam trap disposed on the aircraft, the beam trap configure to absorb the laser light and the laser is transmitted to the air outside the airfcaft between the laser and the beam trap (see figure 5 note Ref 515 also see paragraph 38).  It would have been obvious to include the beam trap as shown by Garde because this allows the device to provide eye-safety as discussed in paragraph 36 of Garde.  
Referring to claim 2, Danehy shows computing the air data comprises computing, by the computing device, at least one of an airspeed of the aircraft or an air density of air outside the aircraft (see paragraph 20 and 25).

Referring to claims 5 and 17, Danehy shows said sensing the at least one property comprises detecting an intensity of the LIPC in the at least one image; and
said computing the air data comprises computing an air density of air outside the aircraft based on the intensity (see figure 3 also see paragraph 23 note the additional useful information from the differential amplitudes allows for gas density detection).
Referring to claims 8 and 20, Danehy shows said emitting the laser light comprises emitting the laser light within a first frequency range, and wherein said sensing the at least one property of the LIPC comprises detecting emissions from the LIPC within a second frequency range that is non-overlapping with the first frequency range (see the Doppler detection as shown by paragraph 13). 
Referring to claims 13 and 26, Danehy shows the sensor system comprises a first sensor disposed at a first location on the aircraft and a second sensor disposed at a second location on the aircraft, wherein the second location is offset from the first location;

said sensing the at least one property of the LIPC comprises sensing a respective position of the LIPC relative to each of the first sensor and the second sensor; and
the method further comprises estimating, by the computing device, a three-dimensional state of the aircraft based on the respective position and the offset (see 
Referring to claim 25, Danehy fails to specifically show the system is specifically designed to determine the velocity of the downwash of rotorcraft however this is an extremely well known use for this type of sensor and the sensor of Danehy clearly shows being used on an aircraft. This modification is extremely well known and adds no new or unexpected results.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danehy (20090122314) in view of Garde (20180088238) and Peuser (20130094012).
Referring to claims 4 and 16, Danehy shows collection of multiple images however fails to show said capturing the at least one image comprises capturing a first image of the LIPC at a first time point and capturing a second image of the LIPC at a second time point; and

Peuser shows a similar device that determines flow velocity based on LIPC however uses sonic detection instead of images but includes capturing the at least one signal comprises capturing a first signal of the LIPC at a first time point and capturing a second signal of the LIPC at a second time point (see figure 2 Ref 34a and 34b); and
said computing the air data comprises detecting, by the computing device, a displacement of the LIPC from the first signal to the second signal, and computing, by the computing device, an airspeed of the aircraft based on the displacement (see paragraph 45). It would have been obvious to include the time differential airspeed detection as shown by Peuser because this is a common way to determine velocity based on downstream detection as taught by Peuser. 




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paris (9038453) shows a similar device that uses LIPC to determine velocity of an aircraft.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645